Citation Nr: 0739777	
Decision Date: 12/18/07    Archive Date: 12/26/07

DOCKET NO.  05-14 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Entitlement to an increased rating for shrapnel to the 
left shoulder, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel





INTRODUCTION

The veteran served on active duty from August 1988 to August 
1992.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 rating decision of the Boise, 
Idaho, Department of Veterans Affairs (VA), which denied 
entitlement to an increased rating for a shrapnel wound to 
the left shoulder, currently rated as 20 percent disabling, 
and denied service connection for tinnitus.


FINDINGS OF FACT

1.  Competent evidence of diagnosed tinnitus is not of 
record.

2.  The veteran's shrapnel in the left (nondominant) shoulder 
is manifested by no more than moderately severe disability to 
Muscle Group III.


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by active 
military service, nor may in-service occurrence be presumed.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.159, 3.303 (2007).

2.  The criteria for an evaluation in excess of 20 percent 
for shrapnel of the left shoulder are not met.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.1, 4.3, 4.10, 4.55, 4.56, 4.73, 
Diagnostic Code 5303 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Pertinent Law and Regulations 

Service Connection 

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131 (West, 2002 & 
Supp 2006); 38 C.F.R. § 3.303 (2007).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the United States Court of 
Appeals for Veterans Claims' case law, lay observation is 
competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  
In addition, if a condition noted during service is not shown 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  
38 C.F.R. § 3.303(b) (2007).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative balance, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v.  
Derwinski, 1 Vet. App. 49, 53 (1990); 38 U.S.C.A. § 5107(b) 
(West 2002). 

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Increased Rating

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis 
of disability evaluations is the ability of the body as a 
whole to function under the ordinary conditions of daily 
life, including employment.  38 C.F.R. § 4.10 (2007). 

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for a service-connected disability is 
the present level of disability.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3 (2007).

II. Analysis

Service Connection 

The veteran's service record shows that he was exposed to 
combat while in service in Iraq during the operation Desert 
Storm.  He claims that after returning from Desert Storm he 
experienced ringing in his ears.  

The veteran's DD-214 confirms that the veteran was exposed to 
combat. In Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996), 
the United States Court of Appeals for the Federal Circuit 
held that under 38 U.S.C.A. § 1154(b), a combat veteran's 
assertions of an event during combat are to be presumed if 
consistent with the time, place and circumstances of such 
service.  However, 38 U.S.C.A. § 1154(b) can be used only to 
provide a factual basis upon which a determination could be 
made that a particular disease or injury was incurred or 
aggravated in service, not to link the claimed disorder 
etiologically to a current disorder.  See Libertine v. Brown, 
9 Vet. App. 521, 522-23 (1996).  Section 1154(b) does not 
establish service connection for a combat veteran; it aids 
him by relaxing the adjudicative evidentiary requirements for 
determining what happened in service.

In this case, the veteran's combat exposure certainly 
establishes that he was exposed to loud noises during 
service; however, the presumption afforded under 38 U.S.C.A. 
§ 1154(b) does not establish that he has a current diagnosis 
of tinnitus related to that exposure.  That must be 
established by competent medical evidence.

In this regard, a VA audiological examination provided to the 
veteran in October 2003, shows no evidence of tinnitus.  The 
examiner acknowledged the veteran's complaints of bilateral, 
periodic tinnitus.  The examiner also reviewed the documented 
medical history, including service medical records that do 
not indicate any complaints or findings of tinnitus and a 
1995 VA audiological examination, which was negative for 
findings or complaints of tinnitus.  The examiner concluded 
that there was no evidence to support the onset of tinnitus 
in service, and that current examination showed hearing 
sensitivity to be within normal limits.  The examiner further 
concluded that there was no medical diagnosis shown on 
examination that could be attributed to the veteran's claim 
of tinnitus.

The Board notes that the veteran is competent to report 
having experienced periodic ringing in his ears and that 
there is no reason to doubt his credibility in that regard.  
Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  However, 
where the evidence fails to show a current diagnosis of 
tinnitus, service connection for tinnitus must be denied.  
The Court has held that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  In the 
absence of proof of a present disability there can be no 
valid claim."  Brammer v. Brown, 3 Vet. App. 223, 225 (1992); 
see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 
(1992).  

In this case, the examiner considered the veteran's 
subjective complaints, but concluded that a diagnosis was not 
warranted.  The Board considered the applicability of 
"benefit of the doubt" doctrine; however, the record does 
not demonstrate an approximate balance of positive and 
negative evidence as to warrant the resolution of these 
matters on that basis.  38 U.S.C.A. § 5107(b) (West, 2002).  
Therefore, because the veteran has not shown a current 
disability, the preponderance of the evidence is against the 
claim for service connection for tinnitus and the claim is 
denied. 

Increased Rating

The veteran asserts that he has experienced a decrease in 
muscle strength since the original rating.  He also states 
that he cannot do the work he used to do because his arm and 
shoulder tire quicker.  

In order to determine whether he is entitled to a rating 
higher than 20 percent, the Board must consult the provisions 
of 38 C.F.R. §§ 4.55, 4.56, and 4.73 relating to muscle 
injuries.  For rating purposes, the skeletal muscles of the 
body are divided into 23 muscle groups in 5 anatomical 
regions.  38 C.F.R. § 4.55(b) (2007).  The specific bodily 
functions of each group are listed at 38 C.F.R. § 4.73 
(2007).

Generally, a muscle injury rating will not be combined with a 
peripheral nerve paralysis rating for the same body part, 
unless the injuries affect entirely different functions.  38 
C.F.R. § 4.55(a)(2007); see also 38 C.F.R. § 4.14 (2007).  
Additionally, the combined evaluation of muscle groups acting 
on a single unankylosed joint must be lower than the rating 
for unfavorable ankylosis of that joint, except when muscles 
groups I and II are acting on the shoulder.  38 C.F.R. 
§ 4.55(d) (2007).  When compensable muscle group injuries are 
in the same anatomical region, but do not act on the same 
joint, the rating for the most severely injured muscle group 
will be increased by one level, and used as the combined 
evaluation for all affected muscle groups.  
38 C.F.R. § 4.55(e) (2007).

The severity of the muscle disability is determined by 
application of criteria at 38 C.F.R. § 4.56 (2007).  First, 
an open comminuted fracture with muscle or tendon damage will 
be rated as severe, unless (for locations such as the wrist 
or over the tibia) the evidence establishes that the muscle 
damage is minimal.  
38 C.F.R. § 4.56(a) (2007).  A through and through injury 
with muscle damage shall be evaluated as no less than a 
moderate injury for each group of muscles damaged.  38 C.F.R. 
§ 4.56(b) (2007).  For VA rating purposes, the cardinal signs 
and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  38 
C.F.R. § 4.56(c) (2007).

Under Diagnostic Codes 5301 to 5323, muscle injuries 
disabilities are rated as slight, moderate, moderately severe 
or severe according to criteria based on the type of injury, 
the history and complaint, and objective findings.  38 C.F.R. 
§ 4.56(d) (2007).

A slight muscle disability is one where the injury was a 
simple wound of muscle without debridement or infection.  The 
service department record would show a superficial wound with 
brief treatment and return to duty.  There would be healing 
with good functional results.  There would be cardinal signs 
or symptoms of muscle disability as defined in 38 C.F.R. § 
4.56(c) (2007).  Objectively, there would be a minimal scar, 
with no evidence of fascial defect, atrophy, or impaired 
tonus.  There would be no impairment of function, or metallic 
fragments retained in muscle tissue.

A moderate muscle disability is one where the injury was 
either through and through, or a deep penetrating wound of 
short track from a single bullet, small shell or shrapnel 
fragment, without the effect of high velocity missile, 
residuals of debridement, or prolonged infection.  The 
service department record (or other evidence) would show in 
service treatment for the wound.  There would be a consistent 
complaint of one or more of the cardinal signs or symptoms of 
muscle disability as defined in 38 C.F.R. § 4.56(c) (2007), 
particularly a lowered threshold of fatigue after average 
use, affecting the particular functions controlled by the 
injured muscles.  Objectively, the entrance (and if present, 
exit) scars would be small or linear, indicating short track 
of missile through muscle tissue.  Some loss of deep fascia 
or muscle substance, or impairment of muscle tonus and loss 
of power or lowered threshold of fatigue when compared to the 
sound side would be present.

A moderately severe muscle disability is one where the injury 
was either through and through, or a deep penetrating wound 
by a small high velocity missile or large low velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intramuscular scarring.  The service 
department record (or other evidence) would show 
hospitalization for a prolonged period for treatment of the 
wound.  There would be a consistent complaint of cardinal 
signs or symptoms of muscle disability as defined in 38 
C.F.R. § 4.56(c) (2007), and, if present, an inability to 
keep up with work requirements.  Objectively, the entrance 
(and if present, exit) scars would indicate the track of 
missile through one or more muscle groups.  There would be 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance compared with 
sound side demonstrate positive evidence of impairment.

A severe muscle disability is one where the injury was either 
through and through, or a deep penetrating wound due to a 
high velocity missile, or large or multiple low velocity 
missiles, or one with a shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intramuscular binding 
and scarring.  The service department record (or other 
evidence) would show hospitalization for a prolonged period 
for treatment of the wound.  There would be a consistent 
complaint of cardinal signs or symptoms of muscle disability 
as defined in 38 C.F.R. § 4.56(c) (2007), which would be 
worse than that shown for moderately severe injuries, and, if 
present, an inability to keep up with work requirements.  
Objectively, there would be ragged, depressed and adherent 
scars, indicating wide damage to muscle groups in the missile 
track.  Palpation would show loss of deep fascia or muscle 
substance, or soft flabby muscles in the wound area.  Muscles 
would swell or harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side would 
indicate severe impairment of function.  If they happen to be 
present, the following would also be signs of severe muscle 
injury: (A) x-ray evidence of minute multiple scattered 
foreign bodies indicating intramuscular trauma and explosive 
effect of missile. (B) Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle. (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests. (D) Visible or 
measurable atrophy. (E) Adaptive contraction of an opposing 
group of muscles. (F) Atrophy of muscle groups not in track 
of the missile, particularly of the trapezius and serratus in 
wounds of the shoulder girdle. (G) Induration or atrophy of 
an entire muscle following simple piercing by a projectile.

Diagnostic Code 5302, 5303, and 5306 pertain to Muscle Group 
II, Muscle Group III, and Muscle Group VI, respectively.  
Muscle Group II functions in depression of arm from vertical 
overhead to hanging at side (1, 2); downward rotation of 
scapula (3, 4); 1 and 2 acts with Group III in forward and 
backward swing of the arm.  It includes the extrinsic muscles 
of the shoulder girdle: (1) Pectoralis major II 
(costosternal); (2) latissimus dorsi and teres major (teres 
major, although technically an intrinsic muscle, is included 
with latissimus dorsi); (3) pectoralis minor; and (4) 
rhomboid.  Muscle Group III functions in elevation and 
abduction of the arm to level of the shoulder; acts with 1 
and 2 of Group II in forward and backward swing of arm. It 
includes the intrinsic muscles of the shoulder girdle: (1) 
Supraspinatus; (2) infraspinatus and teres minor; (3) 
subscapularis; (4) coracobrachialis. Muscle Group VI 
functions in extension of the elbow (long head of triceps is 
stabilizer of shoulder joint).  It includes the extrinsic 
muscles of the elbow: (1) Triceps; (2) anaconeus.

The veteran is right hand dominant and his injury was to 
Muscle Group III of the left shoulder.  With respect to 
Diagnostic Code 5303 the following ratings are assigned for 
injuries of the non-dominant side:  A slight injury is rated 
as noncompensable, a moderate injury is rated as 20 percent 
disabling, a moderately severe injury is rated as 20 percent 
disabling and a severe injury is rated as 30 percent 
disabling.  38 C.F.R. § 4.73, Diagnostic (2007).  Diagnostic 
Code 5303 deals with Group III function, elevation and 
abduction of arm to the level of the shoulder. 

The veteran incurred a shrapnel injury in February 1991.  His 
service medical records show that he was brought in for 
treatment immediately following his injury.  The doctors' 
notes indicate that the wound was healing well and the 
veteran was experiencing minimal amounts of pain, which he 
continued to report throughout his service.  A service 
medical record dated March 1991 reveals that he was limited 
by pain.  Another March 1991 record reports that the 
veteran's pain was minimal but that the pain increased during 
dressing changes and then subsided.  Upon the veteran's 
separation examination in June 1992, the veteran reported 
that he had occasional left shoulder pain in extremely cold 
weather.  There is no indication in the service medical 
records that there was any nerve or bone involvement. 

The veteran was granted service connection for a shrapnel 
wound at 20 percent disabling, a moderate or moderately 
severe disability under Diagnostic Code 5303.  The veteran 
seeks an award in excess of this percent rating.  Under 
38 C.F.R. § 4.56 in order to receive a higher percentage 
rating the veteran would need to show that his disability is 
severe.  As discussed above in order to show a severe 
disability, the veteran would need to show that the wound was 
deep and penetrating with prolonged infection.  The veteran 
would need to show prolonged hospitalization.  He would also 
need to show repeated complaints of loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  

The service medical records show that the veteran was 
hospitalized for about three weeks before he was air 
evacuated.  There was no documentation of infection and the 
March 1991 records indicate that the wound was healing with 
no drainage.  The service medical records show occasional 
reports of pain, with minimal to no pain before the veteran 
was evacuated.  

At his VA examination in October 2003, the veteran reported 
that his left shoulder seemed to fatigue more on the left 
than on the right.  It was noted that he worked in commercial 
fishing, and that it involved a lot of pushing, pulling, and 
lifting.  His main sport was mountain biking, which he 
reportedly caused no problems with his shoulder.  The doctor 
found abduction on the right to be 180 and left active 165 
and 180 passive, flexion 180 each side, extension 90 on each 
side with internal rotation 60 on each side external 90 on 
each side.  The doctor also noted the veteran's scar was 8 by 
2 cm and well healed.  

At the veteran's VA examination in April 2006, he reported 
fatigue with minimal pain.  It was noted that he had switched 
to a less demanding job than his previous work.  It was also 
noted that he continued to bike for sport and that his 
shoulder had not been a problem with that.  Examination 
showed minimal scarring, and the veteran had full extension 
of his arm, abduction and flexion being 180 degrees.  The 
doctor noted that the veteran had always been able to do his 
work, although he may slow as the workday goes on.

In short, VA examinations conducted since separation 
demonstrate that there is no significant damage to the 
muscles of the shoulder.  There was minimal scarring, and 
fatigue is the main complaint.  However, the current 20 
percent rating for a moderate or moderately muscle injury 
already contemplates consistent complaints of the cardinal 
signs or symptoms of muscle disability as defined in 38 
C.F.R. § 4.56(c), including a lowered threshold of fatigue 
after average use.  Similarly, the 20 percent rating also 
already contemplates loss of power when compared to the sound 
side.  However, examination has not shown loss of deep fascia 
or muscle substance, or impairment of muscle tonus, and his 
muscle injury is not shown to otherwise meet the criteria for 
a severe muscle injury under the applicable diagnostic code.

There is also no evidence of neurological manifestations, and 
no evidence of a degree of limitation of motion that would 
warrant a compensable rating under one of the diagnostic 
codes of 38 C.F.R. § 4.71a. 

To the extent they may be applicable, the Board has also 
considered the provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.59 
(2007).  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Although the veteran's shrapnel wound residuals undoubtedly 
cause him pain, there is no evidence of weakness, 
incoordination and the like due to pain caused by the 
service-connected shrapnel wound residuals.  The veteran has 
reported increased fatigability and this was confirmed on 
clinical examinations in October 2003 and April 2006.  
However, this symptom is contemplated by the 20 percent 
rating currently assigned, and the evidence of record clearly 
shows that he was able to do his work and his employment has 
not been limited.  Further, it does not appear from a review 
of the veteran's treatment records that his experience of 
pain, and fatigability have been severe enough to cause the 
veteran to seek treatment.  In a medical report dated January 
2001 the doctor notes in his assessment an "old shrapnel 
injury of the left shoulder with minimal current functional 
defect."  In essence, the symptomatology associated with the 
service-connected shrapnel wound residuals are exactly that 
described in the schedular criteria, namely moderately severe 
muscle injuries to MG III.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5303 (2007).

Therefore, in light of all of the evidence and having 
reviewed the most recent VA examination, the Board finds that 
the preponderance of the evidence is against the claim and 
the claim is denied.

III. Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp 2006);  38 C.F.R. § 3.159(b) (2007);  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the Court held that VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and that VA will request that the 
claimant provide any evidence in his possession that pertains 
to the claim.

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA for the service connection 
claim.  The RO provided a VCAA notice letter to the veteran 
in September 2003.  The letter also notified the veteran of 
what information and evidence must be submitted to 
substantiate a claim for increased rating.  

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The VCAA letter of September 2003 stated that he 
would need to give VA enough information about the records so 
that it could obtain them for him.  Finally, he was told to 
submit any medical records or evidence in his possession that 
pertained to the claim.

Notwithstanding this belated notice, the Board determines 
that there was no prejudice to the veteran because the claim 
was readjudicated in April 2005.  The veteran thus was not 
prejudiced by any defect in timing, as "the purpose behind 
the notice has been satisfied . . . that is, affording a 
claimant a meaningful opportunity to participate effectively 
in the processing of [the] claim. . . ."  Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005).

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  As previously 
defined by the courts, those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

Elements (1), (2) and (3) (veteran status, current existence 
of a disability and relationship of such disability to the 
veteran's service), are not at issue.  Regarding elements (4) 
(degree of disability) and (5) (effective date of the 
disability), he was again provided with notice of the type of 
evidence necessary to establish a disability rating, as well 
as an effective date, in a March 2006 letter.  While this 
letter was sent after the December 2003 decision, the Board 
determines that the veteran is not prejudiced, because the 
veteran had a meaningful opportunity to participate 
effectively in the processing of his claim.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the veteran's service 
medical records and VA medical records.  VA also provided the 
veteran with an examination in connection with both of his 
claims.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).




ORDER

Entitlement to service connection for tinnitus is denied.

Entitlement to an increased rating for shrapnel to the left 
shoulder, currently evaluated as 20 percent disabling is 
denied and the current award of 20 percent is continued. 



____________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


